Citation Nr: 1453075	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1971 to March 1973, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claim was before the Board on two prior occasions, and was remanded in January 2011 and June 2014 for evidentiary and remedial development.  All required actions have been accomplished, and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides while in that country.  

2.  The Veteran does not have diabetes mellitus.  


CONCLUSION OF LAW

In the absence of a current disability manifested by diabetes mellitus, the criteria for  service connection have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by The Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded several VA examinations which address his contentions, and the most recent opinion, especially when considered in light of other opinions of record, is adequate to resolve the contended issue.  There is no indication of any additional relevant evidence that has not been obtained, and here is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  The claimed diabetes is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, a nexus to service or a continuity of symptomatology must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Analysis

The Veteran has confirmed service in Vietnam as an infantryman.  Based on this, it is conceded that he was exposed to herbicide agents as he has alleged.  Essentially, should it be determined that he currently experiences type II diabetes mellitus, service connection will be granted on a presumptive basis.  At issue, however, is whether the Veteran currently experiences such a disability.  

In concert with this claim, the Veteran has been examined on two separate occasions, with VA examination reports of May 2009 and January 2011 being of record.  It was indicated that the Veteran did take medication for blood sugar control; however, in both the examination reports, it was specified that the Veteran did not meet the requisite diagnostic criteria so as to be assessed as having diabetes.  

The Board has had the claim before it on two separate occasions, and remanded it for further evidentiary development with respect to the current state of diagnosis.  It was noted that the Veteran did have a physician report the presence of "DM" in a March 2006 assessment, and that a private surgeon, in 2009, did make an assessment of diabetes as being present (without any indication of a review of the medical history or explanation of the diagnostic criteria utilized in coming to his decision).  

In response, the Board, in June 2014, noted that the previous VA examinations, while adequate for considerations made based on evidence available at the time, did not fully consider the more-recently submitted private medical evidence.  As such, it was asked that an addendum opinion be prepared based on a complete review of all available treatment records.  

An addendum report was returned in September 2014.  In it, the examiner noted a review of glucose and A1C findings from 2008 to 2014.  The April 2009 private surgical report was noted, as was a July 2009 doctor's assessment of the Veteran experiencing pre-diabetes with prescribed medication to treat the condition.  A specific 2006 finding of fasting glucose and A1C was also noted.  

Essentially, the examiner noted that "the diagnostic criteria for diabetes includes a fasting blood sugar of 126 or higher on at least two occasions, a random blood sugar of 200 or greater with symptoms of diabetes, an A1C of 6.5 or greater on at least two occasions, or a blood sugar of 200 or greater at the two hour mark on a two hour glucose tolerance test."  Based on the reported A1C and glucose findings demonstrated nine times in the evidentiary records between 2006 and 2014, the examiner concluded that findings consistent with the diagnostic criteria for diabetes had not been shown.  With specific regard to the private surgical note of 2009, the examiner explained that it was "by history and not supported by objective clinical lab work."  Because of a failure to support the assessment with clinical laboratory findings, the VA examiner deemed the surgical note "in error."  As regards the prescription of medication, the examiner explained that the Veteran had pre-diabetic symptoms, and was placed on medication to control those symptoms.  It was concluded that "there was no diagnosis of diabetes as the Veteran did not meet the diagnostic criteria for diabetes."  

The September 2014 VA examination addendum report is well-rationalized, in that it explained the diagnostic criteria necessary to establish an assessment of diabetes and, when comparing that criteria to the documented findings of blood sugar and A1C over the last several years, determined that the requisites for a diagnosis of diabetes had not been met.  As directed by the Board in its most recent remand order, the private 2009 assessment of diabetes was discussed, and it was explained that the surgeon did not conduct laboratory testing to verify the presence of the alleged diabetes.  As such, the probative value of this opinion was minimized by the 2014 examiner (it was specifically explained that laboratory findings were necessary to substantiate a diagnosis of diabetes).  The Veteran's history of medication usage, from 2006 to the present, was explained as being necessary to treat symptoms associated with a pre-diabetic condition.  

While the 2009 private surgical report assessed the Veteran as being diabetic, and while there is a remote, 2006 annotation of diabetes being present, both of these reports were authored based solely on subjective history without blood testing being accomplished.  When weighed against the 2014 report, which confirmed the findings set forth in the 2009 and 2011 VA opinions, it was explained that an assessment of diabetes requires that certain laboratory findings be present over a period of time (or with other diabetic symptoms) in order for a diagnosis to be established.  As such, the VA reports, when considered together, are given more probative weight than the bare positive indications of record that are devoid of an accompanying rationale to explain the diagnosis.  In that regard, the Veteran's assertions of experiencing diabetes are also considered to be of limited evidentiary value.  While the Veteran, as a lay person, is competent to report on that which comes to him through his senses, the assessment of diabetes is something complex in nature, and as it requires an understanding of laboratory findings, it also requires specialized knowledge to assess (i.e. it is not a "simple" condition).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record indicates that the Veteran has numerous blood drawings over the last several years, and that pursuant to the diagnostic criteria explained most recently by the 2014 VA examiner, he has not demonstrated that he has diabetes.  The pre-diabetic condition (essentially, elevated readings requiring medication but not severe enough to warrant a diagnosis) is not, based on the competent and probative evidence of record, sufficient to substantiate a diagnosis of the claimed disability.  

In any claim for service connection, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Symptoms, such as elevated blood glucose reading ("pre-diabetes"), without an underlying diagnosis, are not sufficient to meet the requirement for current disablement.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As this is the case, the Veteran has not met the most basic requirement for his claim to be successful, and it must, consequently, be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is advised to monitor his current pre-diabetic symptoms and to follow-up closely with healthcare providers.  Should, at some point in the future, the Veteran have an established diagnosis of diabetes, he is encouraged to file a petition to reopen a claim for entitlement to service connection.  Indeed, as the Veteran has the required Vietnam service, a substantiation of a diagnosis subsequent to the Board's above decision would potentially be considered new and material evidence,  and would be highly supportive of the claim.  The Veteran is advised that there is no time limit to file such a claim.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides in the Republic of Vietnam, is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


